DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2006/0231149 to Kulkarni.  
Kulkarni s discloses a connector assembly comprising a connector (10) comprising at least one wall including a ridge (20) onto which cap (28) is placed, the ridge defining a receptacle and a connector slot (26) defined within the ridge, a connector ring (100) attached to the connector, the connector ring defining a ring slot (242, 244, 262, 264) and covering portion (270), and orifice plate (250), wherein the ring slot aligns with the connector slot and the orifice plate is inserted into through the ring slot and connector slot into the receptacle during installation of the orifice plate, and wherein the covering portion covers the connector slot and retains the orifice within the receptacle during operation of the system, as recited in claim 6.  Paragraph [0007] discloses the connector being an orifice flow meter that is positioned between first and second pipes (not shown) in order to measure volumetric or mass flow rate of fluids flowing through a pipe or conduit, as recited in claim 1.  The orifice plate has a circular shape and defines at least one orifice extending through the orifice plate, as recited in claim 7.  The connector has a cylindrical shape having a connector diameter, the ridge extends from an outer surface of the connector and defines a receptacle diameter greater than the connector diameter, as recited in claim 10.  The orifice plate has an orifice plate diameter less than the receptacle diameter and greater than the connector diameter, as recited in claim 11.  Kulkarni discloses the method of controlling a flow of a fluid, as recited in claim 16.  Kulkarni discloses the recited structure and method of controlling a flow of a fluid, but does not specifically disclose the connector being utilized in an environmental control system for an aircraft, wherein the first and second conduits channel air from a lavatory or galley, as recited in claims 1 and 5, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni.  
Kulkarni discloses, as discussed in a preceding paragraph, the connector being utilized as a flow meter in connection of first and second conduits in order to measure flow rate, and the connector includes end flanges that are known to be utilized in connecting the connector to conduits.  The specific type of conduits in connection with the flow meter is not disclosed, nor is the use of a bead disclosed for attaching the connector to at least one of the first and second conduits.  At the time the invention was filed, it would have been obvious to one having ordinary skill in the art to secure the connector/flow meter of Kulkarni to a duct, a flex hose or a pipeline, wherein it is known in the art to transport fluids, gas, air, oil, etc. through rigid or flexible conduits, and wherein it is known in the art to connect conduits to connectors via flange, bead or other functionally equivalent fastener devices.

Allowable Subject Matter
Claims 8, 9, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipelines including orifice plates utilized in flow control. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


September 28, 2022
P. F. Brinson